Ex 10.4


LOAN PURCHASE AGREEMENT
(Tier I)
THIS LOAN PURCHASE AGREEMENT (this “Agreement”), is made as of April 8, 2020
(the “Effective Date”), by and between (a) CURO Receivables Holdings II, LLC, a
Delaware limited liability company (the “Purchaser”) and (b) Advance Group,
Inc., a Nevada corporation, Avio Credit, Inc., a Delaware corporation, Cash
Colorado, LLC, a Nevada limited liability company, Concord Finance, Inc. a
Nevada corporation, FMMR Investments, Inc., a Nevada corporation, Galt Ventures,
LLC, a Kansas limited liability company, Principal Investments, Inc., a Nevada
corporation, SCIL, Inc., a Nevada corporation, and Speedy Cash Illinois, Inc., a
Nevada corporation (collectively, the “Sellers”). Each party to this Agreement
may be referred to herein as a “Party” or, collectively, as the “Parties.”
Capitalized terms used herein without definition are used as defined in the Loan
Agreement, dated as of the date hereof (the “Loan Agreement”), by and among CURO
Receivables Finance II, LLC, the other Account Obligors (as defined therein)
party thereto, the financial institutions from time to time party thereto as
Lenders, and Midtown Madison Management LLC, as administrative, payment and
collateral agent for itself, as a Lender, and for the other Lenders (in such
capacities, “Agent”).
Recitals
WHEREAS, Purchaser wishes to purchase, and each Seller wishes to sell, certain
Eligible Receivables (as defined in the Loan Agreement) or, in the case of
Eligible Bank Partner Receivables, the related Participation Interest) on the
terms and conditions stated herein.
NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
Agreement
1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated:
(a)    “Confidential Customer Information” shall mean Customer Information or
other information about Account Obligors that is required to be kept
confidential by the Applicable Law or any Governmental Authority.
(b)    “Customer Information” shall mean nonpublic information relating to
Account Obligors including without limitation, names, addresses, telephone
numbers, e-mail addresses, credit information, account numbers, social security
numbers, loan balances or other loan information, and lists derived therefrom
and any other information required to be kept confidential by Governmental
Authorities or Applicable Law.
(c)    “Insolvency or Liquidation Proceeding” shall mean (i) any voluntary or
involuntary case or proceeding under any Debtor Relief Law with respect to any
Seller, (ii) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership,


1



--------------------------------------------------------------------------------

Ex 10.4


liquidation, reorganization or other similar case or proceeding with respect to
such obligor or with respect to any of any Seller’s assets, (iii) any
liquidation, dissolution, reorganization or winding up of any Seller, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (iv) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Seller.
(d)    “Material Contract” shall mean any contract or other arrangement to which
any Seller is a party (other than this Agreement) for which breach,
nonperformance, cancellation, termination or failure to renew could reasonably
be expected to have a Material Adverse Effect.
(e)    “Proceeding” shall mean any action, suit, proceeding, inquiry or
investigation before or by any court, public board or government agency.
(f)    “Purchase Price” shall mean an amount equal to one-hundred percent (100%)
of the Receivable Balance of the Eligible Receivables sold by (or, in the case
of Eligible Bank Partner Receivables, the related Participation Interest sold
by) any Seller to the Purchaser in any Purchase.
(g)    “Purchased Receivable” shall mean any Receivable or Participation
Interest purchased by Purchaser hereunder.
2.    Purchase of Receivables.
(a)    Purchase. On the Effective Date and from time to time (each such date of
sale, a “Sale Date”), Purchaser shall purchase from each Seller, and each Seller
shall sell to Purchaser, the Receivables (or, in the case of Eligible Bank
Partner Receivables, the related Participation Interest) listed on Schedule I
hereto, as may be updated from time to time by any Seller (each such purchase, a
“Purchase”) for the Purchase Price of the Eligible Receivables sold (or, in the
case of Eligible Bank Partner Receivables, the related Participation Interest
sold) in such Purchase. On each Sale Date, the applicable Seller shall and
hereby does sell, transfer, assign, set over and convey to Purchaser all rights,
title and interest of such Seller in and to the Receivables sold (or, in the
case of Eligible Bank Partner Receivables, the related Participation Interest
sold) to Purchaser on such Sale Date. The Receivables Balance of the Purchased
Receivables shall be calculated and agreed to by the Parties, and each Seller’s
applicable portion of any applicable Purchase Price shall be paid by Purchaser
to each Seller by wire transfer of immediately available funds in accordance
with instructions previously provided in writing by each Seller. The Purchase
Price may be paid in several transfers of funds which in total will equal the
Purchase Price. To the extent the Purchase Price for the related Purchased
Receivables exceeds the aggregate amount of cash available to be paid by
Purchaser, such excess shall be treated as a capital contribution by the
applicable Seller to Purchaser. The closing (“Closing”) of any Purchase shall
occur at a location mutually agreeable to the Parties. At the Closing, each
Seller shall provide access or otherwise make available to Purchaser or one of
its designees all of the Portfolio Documents.
(b)    No Recourse. The sale of Purchased Receivables to Purchaser (i) is
without recourse, representation or warranty of any kind, either expressed or
implied, except as may otherwise be expressly contained herein, including,
without limitation, the representations and warranties set forth in Section
5(a), and (ii) to the extent permitted to be transferred under applicable Law,
includes


2



--------------------------------------------------------------------------------

Ex 10.4


all claims, suits, causes of action and any other right of any Seller whether
known or unknown, against, Account Obligors, agents, representatives,
contractors, advisors or any other Person arising under or in connection with
the underlying Portfolio Documents or that is in any way based on or related to
any of the foregoing or the loan transactions governed thereby, including,
without limitation, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold pursuant to this Agreement.
(c)    Securities Laws. Purchaser acknowledges and agrees that (i) the sale of
Purchased Receivables hereunder does not involve, nor is it intended in any way
to constitute, the sale of a “security” within the meaning of any applicable
securities laws and (ii) it is not contemplated that any filing will be made
with any regulatory agency or pursuant to the securities laws of any other
jurisdiction in connection with the sale of Purchased Receivables hereunder.
(d)    Rights and Remedies. In the event of an indemnifiable event as
contemplated under Section 12(a) or in the event of any failure by Purchaser to
perform any of its obligations under this Agreement, each Seller shall have all
rights and remedies available under this Agreement at law and in equity.
(e)    True Sale. Each Seller and Purchaser agree that the transactions
contemplated hereby are intended to be and shall constitute sales of the
Purchased Receivables transferred pursuant to Section 2(a) above, and are not
intended to be financings or loans by Purchaser to such Seller. The sale of each
Purchased Receivable pursuant to Section 2(a) above transfers to Purchaser all
of such Seller’s right, title and interest in and to such Purchased Receivable,
and such Seller will not retain any residual rights with respect to any
Purchased Receivable. It is intended that the beneficial interest in and title
to the Purchased Receivables shall not be part of such Seller’s estate in the
event of the filing of a bankruptcy petition by or against such Seller under any
Debtor Relief Law.
(f)    Grant of Security Interest. Notwithstanding the intent of the Parties, in
the event that the transactions contemplated hereby are construed to be
financings by Purchaser to the related Seller or the Purchased Receivables and
other Purchased Receivable Assets are determined or held to be property of a
Seller, then (a) such Seller hereby grants to Purchaser a present and continuing
security interest in and to the following, whether now existing or hereafter
created: all Purchased Receivables (including all related property, including
all of the related Portfolio Documents for such Purchased Receivables and all
proceeds (as defined in the UCC) of all of the foregoing (collectively, the
“Purchased Receivable Collateral”)); (b) this Agreement shall also be deemed to
be a security agreement within the meaning of Article 9 of the UCC; (c) the
transfers of the Purchased Receivables and other Purchased Receivable Collateral
provided for herein shall be deemed to be a grant by such Seller to Purchaser of
a first priority lien upon and security interest in all of such Seller’s right,
title and interest in and to the Purchased Receivable Collateral; (d) the
possession by Purchaser of the Purchased Receivables and other Purchased
Receivable Collateral and such other items of property as constitute
instruments, chattel paper, money, negotiable documents, general intangibles or
accounts shall be deemed to be “possession by the secured party” for purposes of
perfecting the lien or security interest pursuant to the UCC, including Section
9-305 of the UCC; (e) Purchaser is hereby authorized to take all necessary or
appropriate actions to perfect its security interest in the Purchased Receivable
Collateral, including without limitation authorization to file


3



--------------------------------------------------------------------------------

Ex 10.4


financing statements on form UCC-1 naming Purchaser as secured party and such
Seller as debtor, and identifying the Purchased Receivable Collateral as
collateral therein; and (f) notifications to Persons holding such property and
acknowledgments, receipts or confirmations from Persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of Purchaser
for the purpose of perfecting such lien or security interest under the UCC. Any
assignment of the interests of Purchaser in the Purchased Receivables pursuant
to any provision hereof shall also be deemed to be an assignment of any lien or
security interest created hereby in the Purchased Receivable Collateral.
Each Seller shall not create or permit any security interest in Purchased
Receivable Collateral, except in favor of Purchaser, and, if necessary, shall
modify any previously executed loan or security agreement to eliminate any
security interest granted in the Purchased Receivable Collateral, including
without limitation any security interest in such Purchased Receivable Collateral
as proceeds or as after acquired property.
To the extent consistent with this Agreement, each Seller and Purchaser shall
take such actions as may be deemed reasonably necessary or appropriate such
that, if this Agreement were deemed to create a lien upon or security interest
in the Purchased Receivable Collateral and all such reasonably necessary or
appropriate actions had been taken, such lien or security interest would be
deemed to be a perfected security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement,
including, without limitation, the execution and delivery by such Seller to
Purchaser of all assignments, security agreements, financing statements and
other documents Purchaser reasonably requests, in form and substance reasonably
satisfactory to Purchaser.
(g)    Information Sharing. With respect to the sharing of any Customer
Information or Confidential Customer Information relating to any Account Obligor
with any affiliated or non-affiliated company, Purchaser, its Affiliates and
agents shall comply with Applicable Law. Additionally, Purchaser and its
Affiliates and agents shall not sell, transfer or otherwise convey Customer
Information to any other Person other than in connection with a subsequent sale
of the Purchased Receivables to a third party subject to Section 7 or to the
Servicer or any subsequent servicer that is servicing the Purchased Receivables
on behalf of the Purchaser.
3.    Privacy. Purchaser shall not distribute any Customer Information received
from any Seller (or copies thereof) to any Person, except (A) as required by
applicable Applicable Law or any Governmental Authority and to service and
administer the Purchased Receivables, (B) to its Affiliates or (C) to its
attorneys, accountants, and other parties to whom disclosure is required
pursuant to litigation to enforce this Agreement or to defend the same, or in
connection with tax filings.
4.    Costs and Expenses. No Party shall be responsible for any other Party’s
costs, expenses, liabilities and disbursements incurred or paid in connection
with this Agreement, or matters relating to or arising therefrom.


4



--------------------------------------------------------------------------------

Ex 10.4


5.    Representations and Warranties.
(a)    Seller Representations. The representations and warranties made by each
Seller shall not merge into any document associated herewith, shall survive and
continue until the termination of this Agreement, and all of such
representations and warranties made by each Seller under this Section 5(a) shall
be enforceable at law or in equity against each Seller, its successors and
assigns, by Purchaser and its successors and assigns. Each Seller hereby makes
the following representations and warranties to Purchaser as of the date hereof
and, with respect to each Purchased Receivable, as of the related Sale Date:
(i)    Organization and Good Standing. Each Seller is a limited liability
company or corporation, as applicable, duly organized under the laws of the
State of its formation or incorporation, validly existing and in good standing
under the laws of such State, and has full power, authority and the legal right
to own its properties and conduct its business as now conducted, and to execute,
deliver and perform its obligations under this Agreement;
(ii)    Due Qualification. Each Seller (A) is duly qualified to do business and
is in good standing as a foreign limited liability company in each jurisdiction
where such qualification is necessary in order to perform its duties hereunder,
(B) has obtained all licenses and approvals as required under federal and state
law that are necessary to perform its duties hereunder and (C) is in compliance
with its organizational documents;
(iii)    Due Authorization; Enforceability. Each Seller has the full power and
authority to execute and deliver this Agreement and to perform all its
obligations hereunder, including, without limitation, selling and transferring
the Purchased Receivables hereunder. The execution, delivery and performance of
this Agreement by each Seller including, without limitation, the sale and
transfer of the Purchased Receivables hereunder, have been duly authorized by
all necessary limited liability company action on its part and do not and will
not contravene any provision of its organizational documents. This Agreement has
been duly executed and delivered by each Seller and constitutes the legal, valid
and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium and/or other
similar laws and general equitable principles;
(iv)    No Conflict. The execution, delivery and performance by any Seller of
this Agreement and the transactions contemplated hereby do not violate, conflict
with or result in a breach or default under the organizational documents of any
Seller, any federal, state or local law, rule or regulation applicable to any
Seller or any agreement or other document to which any Seller is a party or by
which it or any of its property is bound;
(v)    No Proceeding. There is no litigation, administrative proceeding or
investigation before any court, tribunal or governmental body presently pending
or threatened against any Seller which would have a Material Adverse Effect on
the transactions contemplated by, or any Seller’s ability to perform its
obligations under this Agreement;


5



--------------------------------------------------------------------------------

Ex 10.4


(vi)    Receivables. The transfer of the Purchased Receivables in accordance
with the terms hereof, shall be valid and free from all Taxes, Liens and charges
with respect to the transfer thereof. Upon receipt of the Purchased Receivables
hereunder, Purchaser will be vested with good and marketable title thereto, free
and clear of all Taxes, Liens and charges with respect to the transfer thereof
and shall be able to enforce the Purchased Receivables in accordance with their
terms;
(vii)    No Consents. Each Seller is not required to obtain any consent,
authorization, approval, order, license, franchise, permit, certificate or
accreditation of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or authority or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement;
(viii)    Contracts. Each Seller (A) is not a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect or (B) is not in violation of
any term of or in default under any Material Contract that could reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect;
(ix)    Absence of Litigation. There is no Proceeding pending or, to the
knowledge of each Seller, threatened in writing against or affecting any Seller
which (A) could reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, (B) if adversely determined, could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect or (C) questions the validity of this Agreement or any
of the transactions contemplated hereby or thereby or any action taken or to be
taken pursuant hereto or thereto;
(x)    No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to any Seller or its business, properties,
prospects, operations or financial condition, that would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect;
(xi)    Conduct of Business; Regulatory Permits. No Seller is in violation of
any term of or in default under its certificate of formation or operating
agreement or other governing documents. No Seller is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to such Seller (A) purporting to enjoin or restrain the execution,
delivery or performance of this Agreement, or directing that the transactions
provided for herein not be consummated as herein provided, or (B) to the extent
any such violation would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect. Each Seller possesses all material
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates, accreditations and permits and all other appropriate regulatory
authorities necessary to conduct its business, and no Seller has received any
notice of proceedings relating to the revocation or modification of any such
consents, authorizations, approvals, orders, licenses, franchises, permits,
certificates, accreditations or permits. Each Seller is in compliance with all
laws, rules, regulations and ordinances of all applicable Governmental
Authorities, including, without limitation, all applicable state regulatory and
similar laws, rules, regulations and orders, except to the extent any


6



--------------------------------------------------------------------------------

Ex 10.4


such non-compliance would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
(xii)    Eligibility. As of the date of the related Purchase, each Purchased
Receivable sold by such Seller to Purchaser on such date is (or, in the case of
Participation Interests, the related Bank Partner Receivable is) an Eligible
Receivable.
(b)    Seller Repurchase Obligations.
(i)    If any of the representations or warranties of a Seller contained in
Section 5(a) are not true with respect to any Purchased Receivable on the
applicable Sale Date (any such Purchased Receivable, an “Ineligible
Receivable”), then on the date that is ten (10) Business Days (or such later
date as may be agreed to in writing by both Purchaser and the Agent) after the
earlier of (i) such Seller’s actual knowledge of such breach and (ii) receipt by
such Seller of written notice thereof given by Purchaser or the Agent, such
Seller shall repurchase such Ineligible Receivable from Purchaser (each such
date on which such a repurchase occurs, a “Reassignment Date”) on such
Reassignment Date for an amount equal to the outstanding Receivable Balance of
such Ineligible Receivable (the “Reassignment Amount”). Such Reassignment Amount
shall be paid (i) if such Reassignment Date is also a Sale Date, by reducing the
Purchase Price payable by Purchaser to such Seller on such Sale Date, and (ii)
if such Reassignment Date is not also a Sale Date or to the extent such
Reassignment Amount exceeds the Purchase Price payable on such Sale Date, by
such Seller making a wire transfer to the Collateral Account in an amount equal
to such excess.
(ii)    Purchaser and each Seller agree that after payment of the Reassignment
Amount for an Ineligible Receivable as provided above, Purchaser hereby
automatically and without further action reconveys such Ineligible Receivable
and all proceeds thereof to such Seller, without representation or warranty,
other than the absence of Liens arising through or under Purchaser.
(c)    Purchaser Representations. The representations and warranties made by
Purchaser shall not merge into any document associated herewith and shall
survive and continue until the termination of this Agreement and shall be
enforceable at law or in equity against Purchaser, its successors and assigns,
by any Seller and their successors and assigns. Purchaser hereby makes the
following representations and warranties to each Seller as of the date hereof
and, with respect to each Purchased Receivable, as of the related Sale Date:
(i)    Organization and Good Standing. Purchaser is a limited liability company
duly formed under the laws of the State of Delaware, validly existing and in
good standing under Delaware law and has full power, authority and the legal
right to own its properties and conduct its business as now conducted, and to
execute, deliver and perform its obligations under this Agreement.
(ii)    Due Qualification. Purchaser is (A) duly qualified to do business and is
in good standing as a foreign limited liability company in each jurisdiction
where such qualification is necessary in order to perform its duties hereunder,
(B) has obtained all licenses and approvals as required under federal and state
law that are necessary to perform its duties hereunder and (C) is in compliance
with its organizational documents;


7



--------------------------------------------------------------------------------

Ex 10.4


(iii)    Due Authorization; Enforceability. Purchaser has the full power and
authority to execute and deliver this Agreement and to perform all its
obligations hereunder. The execution, delivery and performance of this Agreement
by Purchaser have been duly authorized by all necessary trust action on its part
and do not and will not contravene any provision of its organizational
documents. This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium
and/or other similar laws and general equitable principles;
(iv)    No Conflict. The execution, delivery and performance by Purchaser of
this Agreement and the transactions contemplated hereby do not violate, conflict
with or result in a breach or default under the organizational documents of
Purchaser, any federal, state or local law, rule or regulation applicable to
Purchaser or any agreement or other document to which Purchaser is a party or by
which it or any of its property is bound;
(v)    No Proceeding. There is no litigation, administrative proceeding or
investigation before any court, tribunal or governmental body presently pending
or threatened against Purchaser which would have a material adverse effect on
the transactions contemplated by, or Purchaser’s ability to perform its
obligations under this Agreement;
(vi)    Purchaser Accepts “As-Is” Condition. EXECUTION OF THIS AGREEMENT SHALL
CONSTITUTE AN ACKNOWLEDGEMENT BY PURCHASER THAT THE PURCHASE OF EACH PURCHASED
RECEIVABLE WAS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
OR OTHERWISE (OTHER THAN THE REPRESENTATIONS AND WARRANTIES OF EACH ORIGINATOR
CONTAINED IN THIS AGREEMENT) IN AN “AS-IS”, “WITH ALL FAULTS” CONDITION BASED
SOLELY ON PURCHASER’S OWN INSPECTION. Purchaser acknowledges and agrees that no
Seller has nor does represent, warrant or covenant the nature, accuracy,
completeness, enforceability or validity of any of the Receivables or Portfolio
Documents. All documentation, information, analysis and/or correspondence, if
any, which is or may be sold, transferred, assigned and conveyed to Purchaser
with respect to any and all Purchased Receivables or the Portfolio Documents are
done so on an “as is” basis, with all faults; and
(vii)    Investment Representation. Purchaser hereby represents and warrants to
each Seller that (A) the purchase of Purchased Receivables is a legal investment
for Purchaser under applicable laws, (B) Purchaser has acquired and is acquiring
the Purchased Receivables for its own account and not with a view to the sale,
transfer or other distribution thereof other than in accordance with the
exercise of any contractual rights of redemption it may have, (C) Purchaser
realizes that the Purchased Receivables are not registered under any securities
laws, (D) Purchaser understands that its purchase of Purchased Receivables
involves a high degree of risk, (E) Purchaser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of the purchase of Purchased Receivables hereunder, (F) Purchaser can
afford a complete loss of the sums advanced and to be advanced hereunder, (G)
Purchaser acknowledges that it has been offered an opportunity to ask questions
of and receive answers from officers of each Seller concerning all material
aspects of this Agreement and the Purchased Receivables, and that


8



--------------------------------------------------------------------------------

Ex 10.4


any request for such information has been fully complied with to the extent any
Seller possesses such information or can acquire it without unreasonable effort
or expense and (H) Purchaser recognizes that no governmental agency has passed
upon the Purchased Receivables or this Agreement or made any finding or
determination as to their fairness.
6.    Covenants of Purchaser. The following covenants shall be binding upon
Purchaser and any subsequent purchasers or assignees of any of all of the
Purchased Receivables:
(a)    Compliance with Law. In the performance of its collection efforts with
respect to the Purchased Receivables, Purchaser agrees that it will comply with
all requirements of the Gramm‑Leach‑Bliley Act and all applicable federal Laws
including but not limited to the federal Fair Debt Collections Practices Act.
(b)    Use of Names. Purchaser or any subsequent purchaser or assignee shall use
only Purchaser’s own name or the name of any subsequent purchaser or assignee
when taking action in respect of any Purchased Receivable; provided that the
Servicer may use its own name on behalf of the Purchaser when the Servicer is
servicing any Purchased Receivable.
(c)    Information Sharing. With respect to the sharing of any Customer
Information relating to any Account Obligor with any affiliated or
non-affiliated company, Purchaser and each subsequent purchaser or assignee
shall comply with the requirements of all applicable federal, state and local
laws, rules and regulations, including, without limitation, the requirements of
Regulation P as set forth in 15 U.S.C. §6801, et seq. Additionally, Purchaser
and each subsequent purchaser or assignee shall not sell, transfer or otherwise
convey Customer Information to any other Person other than in connection with a
subsequent sale of the Purchased Receivables or to the Servicer or any
subsequent servicer that is servicing the Purchased Receivables on behalf of the
Purchaser.
(d)    Encryption System. The Purchaser and each subsequent purchaser or
assignee agrees to use an encryption system for any receipt and/or transmittal
of data relating to the Purchased Receivables.
(e)    Compliance. In the performance of its collection efforts, if any, and in
the course of owning the Purchased Receivables, Purchaser and each subsequent
purchaser or assignee agrees at all times to conform and comply, and shall
require anyone acting for or on its behalf to conform and comply, with all
Applicable Law applicable to the conduct of such activities and to the
ownership, transfer or sale of the Purchased Receivables including, without
limitation, the requirements of the Fair Debt Collection Practices Act (15
U.S.C. §1692 et seq.), the Fair Credit Reporting Act (“FCRA”), the U.S.
Bankruptcy Code, and all usury laws. For any Purchased Receivable for which the
applicable statute of limitations has run, Purchaser and each subsequent
purchaser or assignee will not falsely represent that a lawsuit will be filed if
the Account Obligor does not pay. Purchaser represents and warrants that it (or
any entity it engages to collect debts) and each subsequent purchaser or
assignee (or any entity such subsequent purchaser or assignees uses to collect
debts) shall be licensed to collect any amounts due in the jurisdiction in which
the Account Obligor lives or, if appropriate, maintains a domicile, if so
required by such jurisdiction’s laws or regulations. If Purchaser and a
subsequent purchaser or assignee reports to a major credit reporting agency such
as Experian, Equifax and TransUnion, Purchaser and each subsequent purchaser or
assignee will


9



--------------------------------------------------------------------------------

Ex 10.4


report in its name alone or as such reporting agencies or the FCRA or other
applicable law requires Purchaser to report.
(f)    Information Security. The Purchaser and each subsequent purchaser or
assignee shall implement and maintain administrative, technical and physical
safeguards designed to ensure the security of Customer Information pursuant to
the Federal Financial Institutions Examination Council’s Interagency Guidelines
and the Applicable Law (“Interagency Guidelines”), including but not limited to
the following: (1) access controls on information systems, including controls to
authenticate and permit access only to authorized individuals and controls to
prevent its representatives from providing Customer Information to unauthorized
individuals who may seek to obtain this information through fraudulent means;
(2) access restrictions at physical locations containing Customer Information,
such as buildings, computer facilities, and records storage facilities to permit
access only to authorized individuals; (3) encryption of electronic Customer
Information, including while in transit or in storage on networks or systems to
which unauthorized individuals may have access; (4) procedures designed to
ensure that information system modifications are consistent with the information
security measures; (5) dual control procedures, segregation of duties, and
employee background checks for representatives with responsibilities for or
access to Customer Information; (6) monitoring systems and procedures to detect
actual and attempted attacks on or intrusions into information systems; (7)
response programs that specify actions to be taken when Purchaser detects
unauthorized access to information systems, including immediate reports to the
other parties; (8) measures to protect against destruction, loss or damage of
Customer Information due to potential environmental hazards, such as fire and
water damage or technological failures; (9) training staff to implement the
information security measures; (10) regular testing of key controls, systems and
procedures of the information security measures by independent third parties or
staff independent of those that develop or maintain the security measures; and
(11) appropriate measures to completely and permanently destroy “consumer
information” (as defined in the Interagency Guidelines) by shredding,
permanently erasing, or otherwise permanently rendering consumer information
inaccessible and illegible. The Purchaser and each subsequent purchaser or
assignee shall respond promptly and thoroughly to any requests for information
concerning the respective information security measures implemented by such
party.
(g)    Furnishing Information to Major Credit Bureaus. Purchaser and each
subsequent purchaser or assignee has the right to report an Account Obligor’s
delinquency on a Receivable to a consumer reporting agency, including the three
major credit bureaus (i.e., Experian, TransUnion, Equifax).
(h)    Notification of Account Obligors and Third Parties. If required by
Applicable Law, Purchaser and each subsequent purchaser or assignee shall notify
an Account Obligor in writing that a Purchased Receivable has been sold to
Purchaser or such subsequent purchaser or assignee.
7.    Right of Transfer. Purchaser may assign the Purchased Receivables and/or
its rights under this Agreement to any other entity subject to such assignee and
each successor assignee agreeing to be bound by the terms set forth in this
Agreement including Section 6.
8.    Termination. This Agreement shall terminate upon the final payment or
other liquidation of the last outstanding Purchased Receivable.


10



--------------------------------------------------------------------------------

Ex 10.4


9.    Effect of Agreement and Relationship of Parties; Integration. This
Agreement is not intended to constitute, and shall not be construed to
establish, a partnership or joint venture among any of the Parties. The Parties
will have no obligations or responsibilities to each other except as
specifically stated herein.
10.    Intention of the Parties.
(a)    The relationship between each Seller and Purchaser hereunder is not
intended to be that of debtor and creditor.
(b)    It is the intention of the Parties that the sale of the Purchased
Receivables pursuant to this Agreement shall be an absolute sale, without
recourse, of the Purchased Receivables (and the Parties agree to treat the
transfer of the Purchased Receivables as an absolute sale rather than a secured
financing).
11.    Miscellaneous.
(a)    Notices. Except as otherwise expressly provided herein, all notices
required or agreed to be given pursuant hereto shall be in writing and shall be
deemed to have been properly given, served and received (i) if delivered by
messenger, when delivered, (ii) if mailed, on the third (3rd) Business Day after
deposit in the United States of America mail certified, postage prepaid, return
receipt requested, (iii) if by facsimile or e-mail, upon sender’s transmission,
or (iv) if delivered by reputable overnight express courier, freight prepaid,
the next Business Day after delivery to such courier. Notices shall be addressed
to the Parties as set forth below:
If to Purchaser:
CURO Receivables Holdings II, LLC
c/o CURO Management LLC
3527 North Ridge Road
Wichita, KS 67205
Attn: Don Gayhardt
E-Mail: don.gayhardt@curo.com
With a copy to:
CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn: Vin Thomas
E-Mail: vinthomas@curo.com


11



--------------------------------------------------------------------------------

Ex 10.4


If to any Seller:
c/o CURO Management LLC
3527 North Ridge Road
Wichita, KS 67205
Attn: Don Gayhardt
E-Mail: don.gayhardt@curo.com
With a copy to:
CURO Financial Technologies Corp.
3527 North Ridge Road
Wichita, KS 67205
Attn: Vin Thomas
E-Mail: vinthomas@curo.com
The Parties may change their addresses for notice by serving written notice upon
all other Parties.
(b)    Execution in Counterparts. This Agreement and any waiver or amendment
hereto may be executed in counterparts and by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. This
Agreement and each of the other Loan Documents may be executed and delivered by
facsimile, portable document format (.pdf), or other Electronic Transmission all
with the same force and effect as if the same was a fully executed and delivered
original manual counterpart. Delivery of an executed electronic signature page
of this Agreement and each of the other Loan Documents by facsimile, portable
document format (.pdf), or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof and each party to this
Agreement and each of the other Loan Documents agrees that it will be bound by
its own signature and that it accepts the facsimile, portable document format
(.pdf), or other electronic signature of each other party to this Agreement and
each of the other Loan Documents. For the avoidance of doubt, the authorization
under this paragraph may include, without limitation, use or acceptance by the
Administrative Agent of a manually signed paper Agreement or any Loan Document
which has been converted into electronic form (such as scanned portable format
(.pdf)), or an electronically signed Agreement or any Loan Document converted
into another format, for transmission, delivery and/or retention. The
Administrative Agent may, at its option, create one or more copies of such
Agreement in an electronic form (“Electronic Copy”), which shall be deemed
created in the ordinary course of the Administrative Agent’s business, and
destroy the original paper document. Administrative Agent may also require that
any such documents and signatures be confirmed by a manually signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile, portable document format
(.pdf), or other Electronic Transmission document or signature. The words
“execution,” “executed,” “signed,” “signature,” and words of like import in this
paragraph shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic


12



--------------------------------------------------------------------------------

Ex 10.4


Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by electronic mail (“e-mail”) or E-Fax, or otherwise to or from an
electronic system or other equivalent service.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
law provisions thereof.
(d)    Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
(e)    Complete Agreement; Successors and Assigns. This Agreement constitutes
the complete agreement between the Parties with respect to the subject matter
hereof and supersedes all existing agreements and all oral, written, or other
communications between the Parties concerning its subject matter. The Parties
make no representations or warranties to each other, except as specifically set
forth in or specified by this Agreement. All prior representations and
statements made by any Party or its representatives, whether verbally or in
writing, are deemed to have been merged into this Agreement. This Agreement
shall be binding upon the Parties and their respective successors and permitted
assigns in particular the covenants set forth in Section 6 of this Agreement
which shall apply to each subsequent purchaser or assignee of any or all of the
Purchased Receivables provided however, that no Seller may assign any of its
rights or obligations hereunder.
(f)    Waivers and Amendments. No delay on the part of a Party in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by such Party of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of any provision of this Agreement
shall be effective unless in writing and signed by each of the Parties.
(g)    References to Sections and Agreement; Captions. Unless otherwise
indicated either expressly or by context, any reference in this Agreement to a
“Section” shall be deemed to refer to a Section to this Agreement. All
references herein to this Agreement shall, as of any time after the date hereof,
be deemed to include all amendments hereto which have been made prior to such
time in accordance with Section 11(f). Section captions, headings and titles
used in this Agreement are for convenience only, and shall not affect the
construction of this Agreement.
(h)    Jurisdiction, Venue and Service of Process. The Parties hereby consent to
the exercise of jurisdiction over its person and its property by any court of
competent jurisdiction situated in New York, New York (whether it be a court of
the State of New York or a court of the United States of America situated in New
York, New York) for the enforcement of this Agreement or in any other
controversy, dispute or question arising hereunder, and each Party hereby waives
any and all personal or other rights to object to such jurisdiction for such
purposes. Each Party, for itself and its successors


13



--------------------------------------------------------------------------------

Ex 10.4


and assigns, hereby waives any objection which it may have to the laying of
venue of any such action or suit at any time, each Party agrees that service of
process may be made, and personal jurisdiction over such Party obtained, by
service of a copy of the summons, complaint and other pleadings required to
commence such litigation by personal delivery or by United States of America
certified or registered mail, return receipt requested, addressed to such Party
at its address for notices as provided in this Agreement. Each Party waives all
claims of lack of effectiveness or error by reasons of any such service.
(i)    Confidentiality. All oral and written information about each of the
Parties, their respective businesses and customers, and this Agreement
(collectively, the “Records”), are valuable and proprietary assets. Each of the
Parties (and each of their respective employees and agents) shall treat the
Records as strictly confidential and, except as expressly authorized hereunder,
will not disclose such Records to any Person (other than its Affiliates and, in
the case of Purchaser, to the Servicer, proposed transferees of the Purchased
Receivables, the Agent and the Lenders) or use such Records other than in
accordance therewith. Each Party will use its best efforts to ensure that its
employees and agents maintain such confidentiality. Each Party will notify the
other Parties immediately upon receiving a subpoena or other legal process about
any other Party’s Records and will cooperate with the other Parties to comply
with or oppose the subpoena or legal process. This Section 11(i) will not apply
to information, documents, and material that are in or enter the public domain
other than through a wrongful act or omission of a Party.
(j)    Jury Waiver. THE PARTIES HEREBY EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. THE PARTIES EACH REPRESENT TO EACH OTHER
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL WITHOUT A JURY.
(k)    Compliance with Law and Regulation. The performance of each of the
Parties under this Agreement is subject to all applicable Applicable Law and any
Governmental Authority and each Party covenants to comply with all applicable
Applicable Law and the lawful and reasonable actions or requests of duly
authorized Governmental Authorities in connection with the matters contemplated
by this Agreement. If any Party becomes aware of any change in any Applicable
Law affecting the performance of obligations by any Party under this Agreement,
it shall promptly thereafter provide written notice of the same to the other
Parties, provided that the failure to provide such notice shall not relieve any
Party of its obligation to comply with all applicable Applicable Law as may
change from time to time. Nothing in this Agreement shall be construed as
compelling any Party to act in violation of any applicable Applicable Law.
(l)    Limitations on Liability/Waiver of Claims. Each Seller and Purchaser
knowingly, voluntarily and intentionally waive any right to claim for punitive
damages in connection with any


14



--------------------------------------------------------------------------------

Ex 10.4


claim or dispute, action or proceeding against any other Party arising under or
in connection with this Agreement, in tort, at law or in equity, or by virtue of
any statute or otherwise.
(m)    Provision of Information. Until this Agreement shall have terminated,
each Seller shall, to the extent not prohibited by any applicable Requirement of
Law, in addition to the foregoing, furnish to Purchaser upon reasonable advance
request such additional reports or information, including, without limitation,
updated financial data or credit reports or information required by any
applicable Applicable Law, and copies of such documents as may be contained in
the loan file for each Purchased Receivable. All such reports, documents or
information shall be provided by and in accordance with all reasonable written
instructions and directions that Purchaser may give. Any Seller may require that
Purchaser pay or advance to such Seller all reasonable costs and expenses of
such Seller incurred in connection with such Seller’s performance under, or
compliance with any request of Purchaser under this Section 11(m).
(n)    Survival. Except as otherwise expressly provided herein, all the
representations, warranties, terms and covenants of the Parties including, but
not limited to indemnifications, shall survive any Purchase and the termination
of this Agreement.
(o)    Cooperation. Each Party shall cooperate in good faith regarding the
implementation of the transactions contemplated by this Agreement.
12.    Indemnification Provisions.
(a)    Indemnity.
(i)    By each Seller. Each Seller (an “Seller Indemnifying Party”) shall,
jointly and severally, indemnify and hold harmless Purchaser, its respective
Affiliates and their respective members, managers, officers, directors,
trustees, agents and employees (collectively, “Purchaser Indemnified Parties”),
from and against any claims, loss, cost, liability, damage or expense
(including, without limitation, reasonable and documented attorney’s fees and
expenses) (“Indemnified Amounts”) that arise out of or relate to (A) any breach
by any Seller Indemnifying Party of its express representations, warranties,
covenants or other responsibilities set forth in this Agreement or (B) any
willful misconduct or gross negligence by any Seller Indemnifying Party or any
of its officers, directors, agents, employees, representatives or assignees with
respect to the Purchased Receivables; provided that that a Seller shall not be
liable pursuant to this indemnity for any Indemnified Amounts (A) arising due to
the deterioration in the credit quality or market value of the Purchased
Receivables to the extent that such credit quality or market value was not
misrepresented in any material respect by such Seller or any of its Affiliates,
(B) arising from the failure of any Account Obligor to pay amounts due and owing
under any Purchased Receivables unless such failure resulted from the material
breach of any covenant of or a misrepresentation by such Seller hereunder or
from such Seller’s or its Affiliates’ fraud, gross negligence or willful
misconduct, or (C) to the extent that a court having competent jurisdiction
shall have determined by a final judgment (not subject to further appeal) that
such Indemnified Amount resulted from (i) the fraud, gross negligence or willful
misconduct of such Purchaser Indemnified Party or (ii) a material breach of any
Loan Document by such Purchaser Indemnified Party.


15



--------------------------------------------------------------------------------

Ex 10.4


(ii)    By Purchaser. Purchaser (the “Purchaser Indemnifying Party” and,
together with each Seller Indemnifying Party, the “Indemnifying Parties” and
each, individually, an “Indemnifying Party”) shall indemnify and hold harmless
any Seller, its Affiliates and its members, managers, officers, directors,
agents and employees (collectively, “Seller Indemnified Parties” and, together
with the Purchaser Indemnified Parties, the “Indemnified Parties” and each,
individually, an “Indemnified Party”), from and against any claims, loss, cost,
liability, damage or expense (including, without limitation, reasonable
attorney’s fees and costs of suits) that arise out of or relate to (A) any
breach by such Purchaser Indemnifying Party of its express representations,
warranties, covenants or other responsibilities set forth in this Agreement or
(B) any willful misconduct or gross negligence by any Purchaser Indemnifying
Party or any of its respective officers, directors, agents, employees,
representatives or assignees with respect to the Purchased Receivables.
Purchaser Indemnifying Parties shall not be liable to any Seller Indemnified
Party for the foregoing to the extent the Losses arise from any such Seller
Indemnified Party’s gross negligence or willful misconduct, as determined by
final non-appealable order of a court of competent jurisdiction.
(iii)    Limitations on an Seller’s Indemnification Obligations. Purchaser
acknowledges that it has purchased the Purchased Receivables “AS IS,” without
reliance on any representations or warranties of any Seller except as expressly
provided herein, and that the Purchase Price of each Purchase reflects such
fact. A Seller shall not be obligated to pay any Indemnified Amounts for any
breach of the representation set forth in Section 5(a)(xii) if such Seller has
paid the related Reassignment Amount.
(b)    Indemnification Procedure. Whenever any claim of the type which would
occasion indemnification under this Section 12 is asserted or threatened by any
Indemnified Party against any Indemnifying Party, the Indemnified Party shall
promptly notify such Indemnifying Party of such claim. The notice shall include,
if known, the facts constituting the basis for such claim, including, if known,
the amount or an estimate of the amount of the liability arising therefrom. In
the event of any claim for indemnification hereunder resulting from or in
connection with the claim or legal proceedings of a claimant not a Party to this
Agreement, the Indemnifying Party shall have the right, at its option, at its
expense and with its own counsel which counsel shall be reasonably satisfactory
to the Indemnified Party to assume the defense of any such claim or any
litigation resulting from such claim or to participate with its own counsel
which counsel shall be reasonably satisfactory to the Indemnified Party in the
compromise or defense thereof. If the Indemnifying Party undertakes to assume
the defense of any such claim or litigation or participate in the compromise
thereof, it shall promptly notify the Indemnified Party of its intention to do
so, and, as a condition to the Indemnifying Party’s indemnification obligation,
the Indemnified Party shall cooperate reasonably with the Indemnifying Party and
its counsel (but at the sole expense of the Indemnifying Party) in the defense
against or compromise of any such claim or litigation. Anything in this Section
12(b) to the contrary notwithstanding, no Indemnified Party shall compromise or
settle any such claim or litigation without the prior written consent of the
applicable Indemnifying Party, which consent will not be unreasonably withheld;
provided, however, that if the Indemnified Party shall have any potential
liability with respect to, or may be adversely affected by, such claim or
litigation, the Indemnifying Party shall not settle or compromise such claim or
litigation without the prior written consent of the Indemnified Party.


16



--------------------------------------------------------------------------------

Ex 10.4


(c)    Losses. For the purposes of this Agreement, the term “Losses” shall mean
all out‑of‑pocket costs, damages, losses, fines, penalties, judgments,
settlements, and expenses whatsoever, including, without limitation, (i) outside
attorneys’ fees and disbursements and court costs reasonably incurred by the
Indemnified Party; and (ii) costs (including reasonable expenses and reasonable
value of time spent) attributable to the necessity that any officer or employee
(other than in-house attorneys) of any Indemnified Party spend more than
twenty-five percent (25%) of his or her normal business hours, over a period of
two (2) months, in connection with any judicial, administrative, legislative, or
other proceeding.
(d)    Survival. The provisions of this Section 12 shall survive the termination
of this Agreement.
[Signature Page Follows]



IN WITNESS WHEREOF, the Parties, each intending to be legally bound hereby, have
caused this Agreement to be executed by its duly authorized officer as of the
date first above written.
ADVANCE GROUP, INC.
AVIO CREDIT, INC.
CASH COLORADO, LLC
CONCORD FINANCE, INC.
FMMR INVESTMENTS, INC.
GALT VENTURES, LLC
PRINCIPAL INVESTMENTS, INC.
SCIL, INC.
SPEEDY CASH ILLINOIS, INC.


By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Officer






CURO RECEIVABLES HOLDINGS II, LLC






By: /s/Don Gayhardt    
Name: Donald F. Gayhardt Jr.
Title: President & Chief Executive Office




17



--------------------------------------------------------------------------------


Ex 10.4







